IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


MICHAEL ALESSIO                     : No. 586 EAL 2017
                                    :
                                    :
           v.                       : Petition for Allowance of Appeal from
                                    : the Order of the Superior Court
                                    :
I-FLOW CORPORATION, A/K/A I-FLOW,   :
LLC, KIMBERLY-CLARK, A/K/A          :
KIMBERLY-CLARK CORPORATION,         :
SETH R. KRUM, D.O., PENNSYLVANIA    :
ORTHOPEDIC ASSOCIATES, INC.,        :
RICHARD STRULSON, M.D.              :
                                    :
                                    :
PETITION OF: SETH D. KRUM, D.O.,    :
PENNSYLVANIA ORTHOPEDIC             :
ASSOCIATES, INC.                    :

MICHAEL ALESSIO                     : No. 35 EAL 2018
                                    :
                                    :
           v.                       : Cross Petition for Allowance of Appeal
                                    : from the Order of the Superior Court
                                    :
I-FLOW CORPORATION, A/K/A I-FLOW,   :
LLC, KIMBERLY-CLARK, A/K/A          :
KIMBERLY-CLARK CORPORATION,         :
SETH R. KRUM, D.O., PENNSYLVANIA    :
ORTHOPEDIC ASSOCIATES, INC.,        :
RICHARD STRULSON, M.D.              :
                                    :
                                    :
PETITION OF: RICHARD STRULSON,      :
D.O.                                :
                                    ORDER



PER CURIAM

     AND NOW, this 13th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.




                      [586 EAL 2017 and 35 EAL 2018] - 2